Exhibit 10.13.2

 

Fifth Amendment to Loan Documents

[g17801kki001.jpg]

 

THIS FIFTH AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is made as of
October 31, 2007, and is by and among Bio-Reference Laboratories, Inc. (“BRLI”),
and BRLI No. 2 Acquisition Corp., which conduct business as Gene DX, Inc.
(“BRLI-DX” and a “Subsidiary Party”) (BRLI and the Subsidiary Party herein each
a “Borrower” and, collectively, “Borrowers”), the financial institutions which
are party hereto (collectively, the “Lenders” and individually a “Lender”) and
PNC BANK, NATIONAL ASSOCIATION in its capacity as the agent for the Lenders and
as the sole Lender (in each such capacity, the “Bank”).

BACKGROUND

 

A.                                   The Borrowers, together with Medilabs, Inc.
as a Subsidiary Party Borrower, have executed and delivered to the Bank, one or
more promissory notes, letter agreements, loan agreements, security agreements,
mortgages, pledge agreements, collateral assignments, and other agreements,
instruments, certificates and documents, some or all of which are more fully
described on attached Exhibit A, which is made a part of this Amendment
(collectively as amended from time to time, the “Loan Documents”) which evidence
or secure some or all of the Borrowers’ obligations to the Bank for one or more
loans or other extensions of credit (the “Obligations”).

 

B.                                     The Borrowers and the Bank desire to
amend the Loan Documents to, among other things, remove Medilabs, Inc. as a
Borrower under the Loan Documents and to change certain of the other terms and
conditions of the Loan Documents, all as provided for in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:

 


1.                             CERTAIN OF THE LOAN DOCUMENTS ARE AMENDED AS SET
FORTH IN EXHIBIT A. ANY AND ALL REFERENCES TO ANY LOAN DOCUMENT IN ANY OTHER
LOAN DOCUMENT SHALL BE DEEMED TO REFER TO SUCH LOAN DOCUMENT AS AMENDED BY THIS
AMENDMENT. THIS AMENDMENT IS DEEMED INCORPORATED INTO EACH OF THE LOAN
DOCUMENTS. ANY INITIALLY CAPITALIZED TERMS USED IN THIS AMENDMENT WITHOUT
DEFINITION SHALL HAVE THE MEANINGS ASSIGNED TO THOSE TERMS IN THE LOAN
DOCUMENTS. TO THE EXTENT THAT ANY TERM OR PROVISION OF THIS AMENDMENT IS OR
MAY BE INCONSISTENT WITH ANY TERM OR PROVISION IN ANY LOAN DOCUMENT, THE TERMS
AND PROVISIONS OF THIS AMENDMENT SHALL CONTROL.


 


2.                             (A) EACH OF THE BORROWERS HEREBY CERTIFIES THAT:
(A) ALL OF ITS REPRESENTATIONS AND WARRANTIES IN THE LOAN DOCUMENTS, AS AMENDED
BY THIS AMENDMENT, ARE, EXCEPT AS MAY OTHERWISE BE STATED IN THIS AMENDMENT:
(I) TRUE AND CORRECT AS OF THE DATE OF THIS AMENDMENT, (II) RATIFIED AND
CONFIRMED WITHOUT CONDITION AS IF MADE ANEW, AND (III) INCORPORATED INTO THIS
AMENDMENT BY REFERENCE.

 


(B) EACH OF THE BORROWERS HEREBY CERTIFIES THAT (I) NO EVENT OF DEFAULT OR EVENT
WHICH, WITH THE PASSAGE OF TIME OR THE GIVING OF NOTICE OR BOTH, WOULD
CONSTITUTE AN EVENT OF DEFAULT, EXISTS UNDER ANY LOAN DOCUMENT WHICH WILL NOT BE
CURED BY THE EXECUTION AND EFFECTIVENESS OF THIS AMENDMENT, (II) NO CONSENT,
APPROVAL, ORDER OR AUTHORIZATION OF, OR REGISTRATION OR FILING WITH, ANY THIRD
PARTY IS REQUIRED IN CONNECTION WITH THE EXECUTION, DELIVERY AND CARRYING OUT OF
THIS AMENDMENT OR, IF REQUIRED, HAS BEEN OBTAINED OR SHALL BE OBTAINED ON A
TIMELY BASIS PURSUANT TO THE TERMS OF THIS AMENDMENT AND (III) THIS AMENDMENT
HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED SO THAT IT CONSTITUTES THE
LEGAL, VALID AND BINDING OBLIGATION OF EACH BORROWER, ENFORCEABLE IN ACCORDANCE
WITH ITS TERMS. THE BORROWERS CONFIRM THAT THE OBLIGATIONS REMAIN OUTSTANDING
WITHOUT DEFENSE, SET OFF, COUNTERCLAIM, DISCOUNT OR CHARGE OF ANY KIND AS OF THE
DATE OF THIS AMENDMENT.


 


3.                                       EACH OF THE BORROWERS HEREBY CONFIRMS
THAT ANY COLLATERAL FOR THE OBLIGATIONS, INCLUDING LIENS, SECURITY INTERESTS,
MORTGAGES, AND PLEDGES GRANTED BY THE BORROWERS OR THIRD PARTIES (IF
APPLICABLE), SHALL CONTINUE UNIMPAIRED AND IN FULL FORCE AND EFFECT, AND SHALL
COVER AND SECURE ALL OF THE BORROWERS’ EXISTING AND FUTURE OBLIGATIONS TO THE
BANK, AS MODIFIED BY THIS AMENDMENT.

 

61

--------------------------------------------------------------------------------


 

4.                                       As a condition precedent to the
effectiveness of this Amendment, the Borrowers shall comply with the terms and
conditions (if any) specified in Exhibit A.

 

5.                                       To induce the Bank to enter into this
Amendment, to the extent permitted by law, each of the Borrowers waives and
releases and forever discharges the Bank and its officers, directors, attorneys,
agents, and employees from any liability, damage, claim, loss or expense of any
kind that it may have against the Bank or any of them arising out of or relating
to the Obligations. Each of the Borrowers further agrees to indemnify and hold
the Bank and its officers, directors, attorneys, agents and employees harmless
from any loss, damage, judgment, liability or expense (including attorneys’
fees) suffered by or rendered against the Bank or any of them on account of any
claims arising out of or relating to the Obligations. Each of the Borrowers
further states that it has carefully read the foregoing release and indemnity,
knows the contents thereof and grants the same as its own free act and deed.

 

6.                                       This Amendment may be signed in any
number of counterpart copies and by the parties to this Amendment on separate
counterparts, but all such copies shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile transmission shall be effective as delivery of a manually executed
counterpart. Any party so executing this Amendment by facsimile transmission
shall promptly deliver a manually executed counterpart, provided that any
failure to do so shall not affect the validity of the counterpart executed by
facsimile transmission.

 

7.                                       This Amendment will be binding upon and
inure to the benefit of each Borrower and the Bank and their respective heirs,
executors, administrators, successors and assigns.

 

8.                                       This Amendment has been delivered to
and accepted by the Bank and will be deemed to be made in the State where the
Bank’s office indicated in the Loan Documents is located. This Amendment will be
interpreted and the rights and liabilities of the parties hereto determined in
accordance with the laws of the State where the Bank’s office indicated in the
Loan Documents is located, excluding its conflict of laws rules.

 

9.                                       Except as amended hereby, the terms and
provisions of the Loan Documents remain unchanged, are and shall remain in full
force and effect unless and until modified or amended in writing in accordance
with their terms, and are hereby ratified and confirmed. Except as expressly
provided herein, this Amendment shall not constitute an amendment, waiver,
consent or release with respect to any provision of any Loan Document, a waiver
of any default or Event of Default under any Loan Document, or a waiver or
release of any of the Bank’s rights and remedies (all of which are hereby
reserved). Each of the Borrowers expressly ratifies and confirms the waiver of
jury trial provisions contained in the Loan Documents.

 

[Signature page follows.]

 

WITNESS the due execution of this Fifth Amendment to Loan Documents as a
document under seal as of the date first written above.

 

ATTEST:

 

BIO-REFERENCE LABORATORIES, INC.

 

 

 

 

 

 

By:

  /S/ Sam Singer

 

By:

  /S/ Marc D. Grodman

 

Name:

SAM SINGER

 

 

Name:

MARC D. GRODMAN    (SEAL)

Title:

Secretary

 

 

Title:

President

 

62

--------------------------------------------------------------------------------


 

ATTEST:

 

 

BRLI NO. 2 ACQUISITION CORP.,

 

 

 

 

doing business as Gene DX, Inc.

 

 

 

 

Subsidiary Party

 

 

 

 

 

 

 

 

 

 

 

By:

  /S/ Sam Singer

 

By:

 

/S/ Marc D. Grodman

Name:

SAM SINGER

 

 

(SEAL)

 

Title:

Secretary

 

 

Name:

MARC D. GRODMAN

 

 

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 /S/ Parameswar Sivaramakrishnan

 

 

 

 

 

(SEAL)

 

 

 

 

Name:

PARAMESWAR SIVARAMAKRISHNAN

 

 

 

 

Title:

Vice President

 

 

By signing below as of this 31st day of October, 2007, Medilabs, Inc. hereby
acknowledges and agrees as follows:  (a) from and after this date, it shall have
no right to request Advances or any other financial accommodations from the Bank
under the Loan Documents; (b) the Bank’s security interest in and lien upon all
of the assets of Medilabs, Inc. are continuing and are in full force and effect
as of the date of this Fifth Amendment, and (c) such security interest and lien
shall continue in full force and effect, notwithstanding the dissolution of
Medilabs, Inc. and the sale, transfer or other conveyance of such assets to
another Person, unless and until Bank shall provide a written release of such
security interest and lien.

 

 

ATTEST:

MEDILABS, INC.,

 

 

a Subsidiary Party

 

 

 

 

 

 

 

 

 

By:

  /S/ Sam Singer

 

By:

   /S/ Marc D. Grodman

Name:

SAM SINGER

 

(SEAL)

Title:

Secretary

Name:

MARC D. GRODMAN

 

 

Title:

President

 

63

--------------------------------------------------------------------------------


 

EXHIBIT A TO

FIFTH AMENDMENT TO LOAN DOCUMENTS

DATED AS OF October 31, 2007

 

A.                                    The “Loan Documents” that are the subject
of this Amendment include the following (as any of the foregoing have previously
been amended, modified or otherwise supplemented):

 

1.                                       Amended and Restated Loan and Security
Agreement dated as of September 30, 2004, as amended by that certain: 
(a) letter amendment dated April 20, 2005, (b) Second Amendment to Loan
Documents dated as of January 19, 2006, (c) Third Amendment to Loan Documents
dated September 13, 2006, and (d) Fourth Amendment to Loan Documents Dated as of
October 1, 2006 (as amended, the “Loan Agreement”).

 

2.                                       All other documents, instruments,
agreements, and certificates executed and delivered in connection with the Loan
Documents listed in this Section A.

 

B.                                    The Loan Agreement is hereby amended as
follows:

 

1.                                       Release of Medilabs. The Loan Agreement
is hereby amended in its entirety to delete Medilabs, Inc. as a Borrower and to
release Medilabs, Inc. from all of its Obligations under the Loan Agreement and
the Other Documents under the following terms and conditions:

 

(a)                                  By the execution and delivery of this Fifth
Amendment, and in consideration of and as an inducement for the agreement by
Agent and Lenders to (i) release Medilabs, Inc. as a Subsidiary Party and
Borrower under the Loan Agreement and Other Documents and (ii) consent to the
dissolution of Medilabs, Inc., Borrowers hereby covenant and agree that they
hereby assume and accept as joint and several obligors, all of the Obligations,
which are or may be attributable to Medilabs, Inc., and agree to pay and
perform all of such Obligations in the manner and at the times set forth in the
Loan Agreement or in the Other Documents.

 

(b)                                 BRLI further covenants and agrees that it
shall (x) not permit Medilabs, Inc. to conduct any business or own any assets at
any time after December 31, 2007; (y) take all steps which are necessary to
dissolve Medilabs, Inc. as soon as is practicable after December 31, 2007, and
(z) cause any and all assets of Medilabs, Inc. to be transferred and conveyed to
BRLI or to such other Person as BRLI, upon prior written notice to Bank, shall
elect.

 

(c)                                  By the execution and deliver and delivery
of this Fifth Amendment, in consideration of the covenants and agreement of
Borrowers set forth above, Bank hereby consents to the dissolution of
Medilabs, Inc.

 

2.                                       New Definitions. Article 1 of the Loan
Agreement, Section 1.2 is hereby amended to add the following as new
definitions:

 

“Fifth Amendment” shall mean the Fifth Amendment to Loan Documents dated as of
the Fifth Amendment Closing Date.

 

“Fifth Amendment Closing Date” shall mean October 31, 2007.

 

3.                                       Extension of Term. Article 13 of the
Loan Agreement, the first sentence of Section 13.1, is hereby amended and
restated, in order to extend the Term for a one-year period, as follows:

 

13.1.                        Term. This Agreement, which shall inure to the
benefit of and shall be binding upon the respective successors and permitted
assigns of Borrower, Agent and each

 

64

--------------------------------------------------------------------------------


 

Lender, shall become effective on the date hereof and shall continue in full
force and effect until October 31, 2008 (the “Term”) unless sooner terminated as
herein provided.

 

C.                                    Waiver.

 

1.                                       Borrowers hereby acknowledge that
(a) they have failed to comply with Section 7.6 of the Loan Agreement, due to
that fact that Borrowers’ total Capital Expenditures as of July 31, 2007 and as
of October 31, 2007 exceeded the annual permitted amount of $10,000,000.00 and
(b) this failure to comply has resulted in the occurrence of an Event of Default
under the Loan Agreement.

 

2.                                       Borrowers hereby request that Agent
agree to waive this Event of Default.

 

3.                                       Agent hereby waives the Event of
Default noted above.

 

4.                                       This waiver is specific to the Event of
Default as it existed on the dates noted. This waiver is not intended and shall
not be deemed to extend to any other Event of Default, whether known or unknown
and whether now existing or hereafter arising.

 

5.                                       The granting of this waiver in this
instance shall not create an obligation on the part of Agent to grant any waiver
as to the same or any other Default or Event of Default in the future. Agent
hereby reserves all of its rights and remedies with respect to such other
Defaults and Events of Default, whether known or unknown and whether now
existing or hereafter arising.

 

D                                       Conditions to Effectiveness of
Amendment:  Agent’s willingness to agree to the amendments and waiver set forth
in this Amendment are subject to the prior satisfaction of the following
conditions:

 

1.                                       Execution by all parties and delivery
to PNC of the following, each in form and substance acceptable to Agent:

 

(a)                                  This Fifth Amendment;

 

(b)                                 A Ninth Amended and Restated Secured
Revolving Note in the amount of Thirty Million Dollars ($30,000,000.00) executed
by each Borrower; and

 

(c)                                  A resolution authorizing the due execution
of this Amendment by each Borrower and by Medilabs; and

 

(d)                                 Such other documents, agreements and
instruments as Bank shall reasonably require.

 

2.                                       Reimbursement by Borrowers of the fees
and expenses of Bank’s counsel, whether incurred in connection with this
Amendment or in conjunction with the continuing commercial lending relationship
between PNC and Borrowers, which fees and expense may be paid by Agent making a
loan from the revolving line of credit, from time to time, in the amount of such
fees and expenses and retaining the proceeds in satisfaction of same.

 

E.                                      Post-Closing Conditions to the
continuing effectives of this Fifth Amendment.

 

1.                                       Delivery to Agent or its counsel of
true copies of documents, as filed with the Secretary of State of the State of
New York, evidencing the dissolution of Medilabs, Inc. within thirty (30) days
of the filing date.

 

65

--------------------------------------------------------------------------------


 

CONSENT BY GUARANTOR

 

The undersigned Guarantor to the provisions of the foregoing Amendment (the
“Amendment”) and all prior amendments (if any) and confirms and agrees that:

 

(a)                                  the Guarantor’s obligations under its: 
(i) Continuing Unlimited Corporate Guaranty dated as of September 30, 2004,
(ii) Amended and Restated Continuing Unlimited Corporate Guaranty dated as of
October 31, 2006, and (iii) Guarantor’s Security Agreement dated as of
September 30, 2004 (collectively, the “Guaranty”), relating to the Obligations
mentioned in the Amendment, shall be unimpaired by the Amendment; and

 

(b)                                 the Guarantor has no defenses, set offs,
counterclaims, discounts or charges of any kind against the Bank, its officers,
directors, employees, agents or attorneys with respect to the Guaranty; and
(c) all of the terms, conditions and covenants in the Guaranty remain unaltered
and in full force and effect and are hereby ratified and confirmed and apply to
the Obligations, as modified by the Amendment. The Guarantor certifies that all
representations and warranties made in the Guaranty are true and correct.

 

The Guarantor hereby confirms that any collateral for the Obligations, including
liens, security interests, mortgages, and pledges granted by the Guarantor or
third parties (if applicable), shall continue unimpaired and in full force and
effect, shall cover and secure all of the Guarantor’s existing and future
Obligations to the Bank, as modified by this Amendment.

 

The Guarantor ratifies and confirms the waiver of jury trial provisions
contained in the Guaranty.

 

WITNESS the due execution of this Consent and Acknowledgement as a document
under seal as of the date of this Fifth Amendment, intending to be legally bound
hereby.

 

 

ATTEST:

 

CareEvolve.com, Inc.

 

 

 

 

 

 

 

 

 

 

By:

   /S/ Sam Singer

 

By:

   /S/ Marc D. Grodman

Name:

SAM SINGER

Name:

MARC D. GRODMAN   (SEAL)

 

Title:

Secretary

Title:

President

 

 

66

--------------------------------------------------------------------------------


 

NINTH AMENDED AND RESTATED SECURED REVOLVING NOTE

(PNC Bank, National Association)

 

$30,000,000.00

 

As of October 31, 2007

 

FOR VALUE RECEIVED, BIO-REFERENCE LABORATORIES, INC., a New Jersey corporation
with an address at 481 Edward H. Ross Drive, Elmwood Park, New Jersey 07497 and
its Subsidiary or Subsidiaries party hereto (collectively, jointly and severally
the “Borrowers”), promise to pay on the earlier of demand made in accordance
with the terms of the Loan Documents (as defined herein) or October 31, 2008, to
the order of PNC BANK, NATIONAL ASSOCIATION (the “Lender”), in lawful money of
the United States of America in immediately available funds at the Payment
Office of PNC Bank, National Association as the Agent for the Lenders (the
“Agent”) at its offices located at Two Tower Center Boulevard, East Brunswick,
New Jersey 08816, or at such other location as Lender may designate from time to
time, the principal sum of THIRTY MILLION DOLLARS ($30,000,000.00) (the
“Facility”) or such lesser amount as may be advanced to or for the benefit of
Borrowers hereunder, together with interest accruing on the outstanding
principal balance from the date hereof, as provided below:

 

1.                                      Rate of Interest. Amounts outstanding
under this Note will bear interest at a rate per annum which, as Borrowers shall
elect in accordance with the terms of the Loan Documents, shall be at all time
equal to either (a) the Alternate Base Rate per annum plus the Applicable Margin
with respect to Domestic Rate Loans or (b) the Eurodollar Rate plus the
Applicable Margin with respect to Eurodollar Loans. Interest will be calculated
on the basis of a year of 360 days for the actual number of days in each
interest period. For all Domestic Rate Loans, if and when the Alternate Base
Rate changes, the rate of interest on this Note will change automatically
without notice to Borrowers, effective on the date of any such change. In no
event will the rate of interest hereunder exceed the maximum rate allowed by
law.

 

2.                                      Advances. Borrowers may request
advances, repay and request additional advances hereunder, subject to the terms
and conditions of this Note and the Loan Documents. In no event shall the
aggregate unpaid principal amount of advances under this Note exceed the face
amount of this Note.

 

3.                                      Payment Terms. The outstanding principal
balance and any accrued but unpaid interest shall be due and payable to Agent on
the earlier of demand made in accordance with the Loan Documents or October 31,
2008. Accrued interest will be due and payable in the absence of demand on the
first (1st) day of each month with respect to Domestic Rate Loans and on the
last day of each Interest Period (or calendar quarter within an Interest Period,
in the case of Interest Periods exceeding three months) with respect to
Eurodollar Loans. If any payment under this Note shall become due on a Saturday,
Sunday or public holiday under the laws of the State of New Jersey, such payment
shall be made on the next succeeding Business Day and such extension of time
shall be included in computing interest in connection with such payment.
Borrowers hereby authorize Agent to charge Borrowers’ deposit account at Agent
for any payment when due hereunder. Payments received will be applied to
charges, fees and expenses (including attorneys’ fees), accrued interest and
principal in any order Agent may choose, in its sole discretion.

 

67

--------------------------------------------------------------------------------


 

4.                                      Late Payments; Default Rate. If
Borrowers fail to make any payment of principal, interest or other amount coming
due pursuant to the provisions of this Note within ten (10) calendar days of the
date due and payable, Borrowers also shall pay to Lender a late charge equal to
two percent (2%) of the amount of such payment. Such ten (10) day period shall
not be construed in any way to extend the due date of any such payment. The late
charge is imposed for the purpose of defraying Lender’s expenses incident to the
handling of delinquent payments and is in addition to, and not in lieu of, the
exercise by Agent or Lender of any rights and remedies hereunder, under the
other Loan Documents or under applicable laws, and any fees and expenses of any
agents or attorneys which Agent or Lender may employ. Upon the occurrence of an
Event of Default under the Loan Documents, at the option of the Required
Lenders, this Note shall bear interest at a rate per annum (based on a year of
360 days and actual days elapsed) which shall be two percent (2%) per annum in
excess of the interest rate in effect from time to time with respect to Domestic
Rate Loans but not more than the maximum rate allowed by law (the “Default
Rate”). The Default Rate shall continue to apply whether or not judgment shall
be entered on this Note.

 

5.                                      Prepayment. The indebtedness evidenced
by this Note may be prepaid in whole or in part at any time without penalty, so
that the outstanding principal balance hereof may be reduced to Zero ($0)
Dollars from time to time.

 

6.                                      Other Loan Documents. This Note is
issued in connection with the Amended and Restated Loan and Security Agreement
dated as of September 30, 2004, as heretofore and as may in the future be
amended from time to time (the “Credit Agreement”) and the Other Documents
executed in conjunction therewith, as the same may be amended from time to time,
the terms of which are incorporated herein by reference (the “Loan Documents”)
and is secured by the property described in the Loan Documents and by such other
collateral as previously may have been, is, or in the future may be granted to
Agent to secure this Note. Any capitalized term not defined herein shall be
defined as set forth in the Credit Agreement, the terms and conditions of which
are incorporated herein by reference as if set forth herein at length.

 

7.                                      Advance Procedures. A request for
advance made by telephone must be promptly confirmed in writing by such method
as Agent may require. Borrowers authorize Agent to accept telephonic requests
for advances, and Agent shall be entitled to rely upon the authority of any
person providing such instructions. Borrowers hereby indemnify and hold Agent
harmless from and against any and all damages, losses, liabilities, costs and
expenses (including reasonable attorneys’ fees and expenses) which may arise or
be created by the acceptance of such telephone requests or making such advances.
Agent will enter on its books and records, which entry when made will be
presumed correct, the date and amount of each advance, as well as the date and
amount of each payment made by Borrowers.

 

8.                                      Events of Default. The occurrence of any
of the Events of Default set forth in the Loan Documents will be deemed to be an
“Event of Default” under this Note. Upon the occurrence of an Event of Default: 
(a) Lender shall be under no further obligation to make advances hereunder;
(b) if an Event of Default specified in Section 10.5 or 10.6 of the Credit
Agreement shall occur, the outstanding principal balance and accrued interest
hereunder together with any additional amounts payable hereunder shall be
immediately due and payable without demand or notice of any kind; (c) if any
other Event of Default shall occur, the outstanding principal balance and
accrued interest hereunder together with any additional amounts payable
hereunder, at the option of the Required Lenders and without demand or notice of
any kind, may be accelerated and become immediately due and payable; (d) at the
option of the Required Lenders, this Note will bear interest at the Default Rate
from the date of the occurrence of the Event of Default; and (e) Agent and
Lender may exercise from time to time any of the rights and remedies available
to Agent and Lender under the Loan Documents or under applicable law.

 

9.                                      Right of Setoff. In addition to all
liens upon and rights of setoff against the money, securities or other property
of Borrowers given to Lender by law, Lender shall have, with respect to
Borrowers’ obligations to Lender under this Note and to the extent permitted by
law, a contractual possessory security interest in and a contractual right of
setoff against, and Borrowers hereby assign, convey, deliver, pledge and
transfer to Lender all of Borrowers’ right, title and interest in and to, all
deposits, moneys, securities and other property of Borrowers now or hereafter in
the possession of or on deposit with, or in transit to, Lender whether held in
general or special account or deposit, whether held jointly with someone else,
or whether held by Lender for safekeeping or otherwise, excluding, however, all
IRA, Keogh, and trust accounts. Every such security

 

68

--------------------------------------------------------------------------------


 

interest and right of setoff may be exercised without demand upon or notice to
Borrowers. Every such right of setoff shall be deemed to have been exercised
hereunder without any action of Lender, although Lender may enter such setoff on
its books and records at a later time.

 

10.                               Miscellaneous. No delay or omission of Agent
or Lender to exercise any right or power arising hereunder shall impair any such
right or power or be considered to be a waiver of any such right or power, nor
shall Agent or Lender’s action or inaction impair any such right or power.
Borrowers agree to pay on demand, to the extent permitted by law, all costs and
expenses incurred by Agent and Lender in the enforcement of  their rights in
this Note and in any security therefor, including without limitation reasonable
fees and expenses of their counsel. If any provision of this Note is found to be
invalid by a court, all the other provisions of this Note will remain in full
force and effect. Borrowers and all other makers and endorsers of this Note
hereby forever waive presentment, protest, notice of dishonor and notice of
non-payment. Borrowers also waives all defenses based on suretyship or
impairment of collateral. If this Note is executed by more than one Borrower,
the obligations of such persons or entities hereunder will be joint and several.
This Note shall bind Borrowers and their successors and assigns, and the
benefits hereof shall inure to the benefit of Lender and its successors and
assigns.

 

This Note has been delivered to and accepted by Lender and will be deemed to be
made in the State of New Jersey. THIS NOTE WILL BE INTERPRETED AND THE RIGHTS
AND LIABILITIES OF LENDER AND  BORROWERS DETERMINED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW JERSEY, EXCLUDING ITS CONFLICT OF LAWS RULES. Borrowers
hereby irrevocably consent to the exclusive jurisdiction of any state or federal
court for the county of Middlesex, New Jersey or judicial district of New
Jersey, and consents that all service of process be sent by nationally
recognized overnight courier service directed to Borrowers at Borrowers’ address
set forth in the Credit Agreement and service so made will be deemed to be
completed on the Business Day after deposit with such courier; provided that
nothing contained in this Note will prevent Agent or Lender from bringing any
action, enforcing any award or judgment or exercising any rights against
Borrowers individually, against any security or against any property of
Borrowers within any other county, state or other foreign or domestic
jurisdiction. Borrowers acknowledge and agree that the venue provided above is
the most convenient forum for both Lender and Borrowers. Borrowers waive any
objection to venue and any objection based on a more convenient forum in any
action instituted under this Note.

 

11.                               Waiver of Jury Trial. BORROWERS IRREVOCABLY
WAIVE ANY AND ALL RIGHTS BORROWERS MAY HAVE TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS NOTE, ANY DOCUMENTS EXECUTED
IN CONNECTION WITH THIS NOTE OR ANY TRANSACTION CONTEMPLATED IN ANY SUCH
DOCUMENTS. BORROWERS ACKNOWLEDGE THAT THE FOREGOING WAIVER IS KNOWING AND
VOLUNTARY.

 

12.                               Substitution of Note. This Note evidences
indebtedness created under the Credit Agreement, which indebtedness is in full
force and effect on a continuing basis, unimpaired and undischarged, under the
Credit Agreement. This Note is issued  in substitution for and replacement of,
but not in payment or satisfaction of, that certain Eighth Amended and Restated
Secured Revolving Note dated as of October 31, 2006, in the face amount of
$30,000,000.00.

 

Borrowers acknowledge that they have has read and understood all the provisions
of this Note, including the waiver of jury trial, and have been advised by
counsel as necessary or appropriate.

 

WITNESS the due execution of this Ninth Amended and Restated Secured Revolving
Note as a document under seal, as of the date first written above, with the
intent to be legally bound hereby.

 

ATTEST:

 

BIO-REFERENCE LABORATORIES, 

 

 

 

INC., a New Jersey corporation

 

 

 

 

 

 

 

By:

  /S/ Sam Singer

 

By:

   /S/ Marc D. Grodman

 

SAM SINGER, Secretary

 

 

MARC D. GRODMAN, President

 

 

 

 

 

 

ATTEST:

 

 

BRLI NO. 2 ACQUISITION ‘CORP.,

 

 

 

a New Jersey corporation

 

 

 

doing business as Gene DX, Inc.

 

 

 

 

 

 

 

 

 

By:

  /S/ Sam Singer

 

By:

        /S/ Marc D. Grodman

 

SAM SINGER, Secretary

 

 

MARC D. GRODMAN, President

 

69

--------------------------------------------------------------------------------


 

CORPORATE RESOLUTION OF MEDILABS, INC.

TO AMEND LOAN DOCUMENTS

 

The undersigned, being the Chief Financial Officer of MEDILABS, INC. (the
“Corporation”) does hereby certify that the following Resolution was duly
adopted by unanimous consent of the Board of Directors of the Corporation, and
in lieu of meeting:

 

WHEREAS, the Corporation, BIO-REFERENCE LABORATORIES, INC., and BRLI NO. 2
ACQUISITION CORP. (collectively, the “Companies”) are engaged in a commercial
lending relationship with PNC BANK, NATIONAL ASSOCIATION, (“PNC”) pursuant to
which certain loan agreements have previously been executed; and

 

WHEREAS, the shareholders and directors of the Corporation desire to have the
Corporation released as a co-borrower with the other Companies in order that the
Corporation may formulate a plan of dissolution; and

 

WHEREAS, the Corporation, the other Companies and PNC have determined that, in
order to memorialize this request,  it is in the best interest of the
Corporation to enter into a Fifth Amendment to the Amended and Restated Loan and
Security Agreement dated as of September 30, 2004, as previously amended.

 

NOW, THEREFORE, be it

 

RESOLVED, that the President and/or Chief Financial Office of the Corporation or
any other person authorized by either of them, are authorized to execute and
deliver the Fifth Amendment to Loan Documents in order to document the release
of the Corporation as an obligor under the Amended and Restated Loan Agreement
and the continuation of PNC’s lien and security interest in and to the assets of
the Corporation and to execute and deliver any and all documents or other
instruments in furtherance thereof, and to do such other acts and things as
may be necessary or advisable in order to carry out and perform on the part of
the Corporation, the covenants, conditions and agreements on its part to be
carried out, or to carry out and perform the full effect, intent and purposes of
this Resolution; and

 

As Chief Financial Officer, I further certify that the foregoing Resolution has
not been repealed, annulled, altered or amended in any respect but remains in
full force and effect, and that there is nothing in the Articles of
Incorporation or By-Laws of said Corporation with which anything contained in
said Resolution is in conflict.

 

IN WITNESS WHEREOF, I have hereunto set my hand as Chief Financial Officer and
affixed the seal of this Corporation as of the 31st day of October, 2007.

 

 

MEDILABS, INC.

 

 

 

 By:

      /S/ Sam Singer

 

Name:

Sam Singer

 

 Title:

Chief Financial Officer

 

70

--------------------------------------------------------------------------------


 

CORPORATE RESOLUTION OF

BIO-REFERENCE LABORATORIES, INC.

TO AMEND LOAN DOCUMENTS

 

The undersigned, being the Chief Financial Officer of BIO-REFERENCE
LABORATORIES, INC. (the “Corporation”) does hereby certify that the following
Resolution was duly adopted by unanimous consent of the Board of Directors of
the Corporation, and in lieu of meeting:

 

WHEREAS, the Corporation, BRLI NO.2 ACQUISITION CORP. and MEDILABS, INC.
(collectively, the “Companies”) are engaged in a commercial lending relationship
with PNC BANK, NATIONAL ASSOCIATION, (“PNC”) pursuant to which certain loan
agreements have previously been executed; and

 

WHEREAS, the Companies and PNC have negotiated an amendment to their commercial
lending agreements to, among other things, extend the term of the lending
relationship to October 31, 2008, and to delete Medilabs, Inc. as a co-borrower;
and

 

WHEREAS, in furtherance of the said negotiations it has been determined that it
is in the best interest of the Corporation to enter into a Fifth Amendment to
the Amended and Restated Loan and Security Agreement dated as of September 30,
2004, as amended by that certain letter amendment dated April 20, 2005, by that
certain Second Amendment to Loan Documents dated as of January 19, 2006, by that
certain Third Amendment to Loan Documents dated September 14, 2006 and by that
certain Fourth Amendment to Loan Documents dated as of October 31, 2006.

 

NOW, THEREFORE, be it

 

RESOLVED, that the President and/or Chief Financial Officer of the Corporation
or any other person authorized by either of them, are authorized to negotiate
for and borrow money; discount bills receivable or negotiable paper; and obtain
credit for the Corporation from PNC under such terms and conditions as they, in
their best business judgment may deem advisable, and in connection therewith, to
make, execute, endorse and deliver any notes, drafts, acceptances, agreements or
any other obligations of the Corporation, or amendments to any previously
executed obligations or agreements, and as security therefor, to mortgage,
pledge, or hypothecate any stocks, notes, bills or accounts receivable, bills of
lading, warehouse receipts, inventory, equipment, fixtures, furniture, real
estate or other instruments or assets of the Corporation and to execute and
deliver any and all endorsements, instruments of assignment, pledge agreements,
financing statements, security agreements, mortgages, powers of attorney,
documents or other instruments in furtherance thereof, and to do such other acts
and things as may be necessary or advisable in order to carry out and perform on
the part of the Corporation, the covenants, conditions and agreements on its
part to be carried out, or to carry out and perform the full effect, intent and
purposes of this Resolution.

 

As Chief Financial Officer, I further certify that the foregoing Resolution has
not been repealed, annulled, altered or amended in any respect but remains in
full force and effect, and that there is nothing in the Articles of
Incorporation or By-Laws of said Corporation with which anything contained in
said Resolution is in conflict.

 

IN WITNESS WHEREOF, I have hereunto set my hand as Chief Financial Officer and
affixed the seal of this Corporation as of the 31st day of October, 2007.

 

 

 

BIO-REFERENCE LABORATORIES, INC.

 

 

 

 

By:

     /S/ Sam Singer

 

Name:

Sam Singer

 

Title:

Chief Financial Officer

 

71

--------------------------------------------------------------------------------


 

CORPORATE RESOLUTION OF

BRLI NO. 2 ACQUISITION CORP.

TO AMEND LOAN DOCUMENTS

 

The undersigned, being the Chief Financial Officer of BRLI NO. 2 ACQUISITION
CORP. (the “Corporation”) does hereby certify that the following Resolution was
duly adopted by unanimous consent of the Board of Directors of the Corporation,
and in lieu of meeting:

 

WHEREAS, the Corporation, BIO-REFERENCE LABORATORIES, INC. and MEDILABS, INC.
(collectively, the “Companies”) are engaged in a commercial lending relationship
with PNC BANK, NATIONAL ASSOCIATION, (“PNC”) pursuant to which certain loan
agreements have previously been executed; and

 

WHEREAS, the Companies and PNC have negotiated an amendment to their commercial
lending agreements to, among other things, extend the term of the lending
relationship to October 31, 2008, and to delete Medilabs, Inc. as a co-borrower;
and

 

WHEREAS, in furtherance of the said negotiations it has been determined that it
is in the best interest of the Corporation to enter into a Fifth Amendment to
the Amended and Restated Loan and Security Agreement dated as of September 30,
2004, as amended by that certain letter amendment dated April 20, 2005, by that
certain Second Amendment to Loan Documents dated as of January 19, 2006, by that
certain Third Amendment to Loan Documents dated September 14, 2006 and by that
certain Fourth Amendment to Loan Documents dated as of October 31, 2006.

 

NOW, THEREFORE, be it

 

RESOLVED, that the President and/or Chief Financial Officer of the Corporation
or any other person authorized by either of them, are authorized to negotiate
for and borrow money; discount bills receivable or negotiable paper; and obtain
credit for the Corporation from PNC under such terms and conditions as they, in
their best business judgment may deem advisable, and in connection therewith, to
make, execute, endorse and deliver any notes, drafts, acceptances, agreements or
any other obligations of the Corporation, or amendments to any previously
executed obligations or agreements, and as security therefor, to mortgage,
pledge, or hypothecate any stocks, notes, bills or accounts receivable, bills of
lading, warehouse receipts, inventory, equipment, fixtures, furniture, real
estate or other instruments or assets of the Corporation and to execute and
deliver any and all endorsements, instruments of assignment, pledge agreements,
financing statements, security agreements, mortgages, powers of attorney,
documents or other instruments in furtherance thereof, and to do such other acts
and things as may be necessary or advisable in order to carry out and perform on
the part of the Corporation, the covenants, conditions and agreements on its
part to be carried out, or to carry out and perform the full effect, intent and
purposes of this Resolution.

 

As Chief Financial Officer, I further certify that the foregoing Resolution has
not been repealed, annulled, altered or amended in any respect but remains in
full force and effect, and that there is nothing in the Articles of
Incorporation or By-Laws of said Corporation with which anything contained in
said Resolution is in conflict.

 

IN WITNESS WHEREOF, I have hereunto set my hand as Chief Financial Officer and
affixed the seal of this Corporation as of the 31st day of October, 2007.

 

 

.

BRLI NO.2 ACQUISITION CORP.

 

 

 

 

 

By:

     /S/ Sam Singer

 

Name:

Sam Singer

 

Title:

Chief Financial Officer

 

72

--------------------------------------------------------------------------------

 